     Case 2:21-cv-00108-MHH-SGC Document 20 Filed 08/20/21 Page 1 of 2                     FILED
                                                                                  2021 Aug-20 AM 08:22
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EARL EUGENE BATES,                         )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:21-cv-00108-MHH-SGC
                                           )
LANCASTER GERALD, et al.,                  )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on June 24, 2021, in which she

recommended that the Court grant defendants Eric L. Hughes, Warren Cook, and

Randy Brown’s motions for summary judgment and dismiss Mr. Bates’s claims

against Dr. Lancaster Gerald without prejudice. (Docs. 14, 15, 19). The magistrate

judge advised the parties of their right to file specific written objections within 14

days, but the Court has not received objections.

      Having reviewed the materials in the Court’s electronic record, the Court

adopts the magistrate judge’s report and accepts her recommendation. Because there

are no genuine issues of material fact as to Mr. Bates’s claims against defendants

Hughes, Cook, and Brown, those defendants are entitled to judgment in their favor

as a matter of law. Accordingly, by separate order, the Court will grant defendants

Hughes, Cook, and Brown’s motion for summary judgment and enter judgment for
     Case 2:21-cv-00108-MHH-SGC Document 20 Filed 08/20/21 Page 2 of 2




them on Mr. Bates’s claims. By separate order, the Court will dismiss Mr. Bates’s

claims against defendant Dr. Lancaster Gerald without prejudice.

            DONE and ORDERED this August 19, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        2
